LyoN, J.
The conveyance of August 16, 1880, executed by the defendant Hugh to his wife, the defendant Catharine, is effectual, as between .the parties thereto, to pass to the *201grantee the equitable title to the land therein described. Putnam v. Bicknell, 18 Wis. 333, and cases cited. Such conveyance is also effectual as against the creditors of the grantor, unless it was executed with intent to hinder or delay them in the collection of their debts, or unless the grantee has done, or omitted to do, 'some act which estops her to assert it as against them. - Such was the ruling of this court in Le Saulnier v. Loew, 53 Wis. 207, which is very similar in its facts to this case.
The circuit court did not find specifically that the conveyance was made with a fraudulent intent, and did not so find inferentially, unless it is included in the seventeenth finding of fact. We do not think that can properly be construed as finding a fraudulent intent. But it is quite immaterial whether it be so construed or not, for there is no testimonjr showing, or tending to show, any such#intent. The conveyance was executed nearly two years before the defendant IlugJi assumed the obligation which is the basis of the judgment against him. At that time he was not indebted to any one, and there is not the slightest testimony tending to show that he then contemplated incurring such obligation, or any other. See Wheeler v. Single, 62 Wis. 380. Besides, he was old and infirm,— a cripple, indeed,— quite unable to labor or take charge of his farm, 'while his wife was a healthy, capable woman, who necessarily had the principal charge of the affairs of the family, with whose earnings, mainly, the farm was purchased, and who chiefly managed and controlled it. The execution of the conveyance, under those circumstances, was a most reasonable and meritorious act, and there is nothing whatever in the pecuniary condition of the grantor at the time, or in any of the surrounding circumstances, to support the slightest suspicion that the conveyance was prompted by any fraudulent intent on the part of either of the parties to it.
The fact, that the deed was not recorded until after, the *202grantor had incurred the obligation above mentioned is of no significance. The same fact occurred in Le Saulnier v. Loew, supra, and yet the voluntary conveyance to the wife was upheld. It is true, in that case a trustee intervened; but, as we have already seen, that is unimportant in equity.
In Goodell v. Blumer, 41 Wis. 436, it was held that a purchaser of land by a parol contract, who had paid the consideration and gone into possession, and who was therefore entitled to a specific performance of the contract, would hold the land against a judgment creditor of the grantor, and that the judgment (which was recovered after such sale, but before the land was conveyed) was not a lien upon the land.
The court found that the defendant Ehtgh caused the conveyance to his wife to be recorded. There is no evidence to support this finding. The undisputed testimony is that Mrs. Monahan procured it to be recorded. When Mrs. Monahan gave the deed to the register for record, she asked him if he could not record it as of its date, August 16, 1880. This is claimed to evidence a fraudulent intent on her part. We are not advised of her reasons for making the inquiry, and we think it entirely consistent with an honest intent on her part. At least, it throws no light on the question as to whether the conveyance was or was not executed and received in good faith.
As we understand the findings, the court rested its judgment entirely upon the alleged estoppel. But whether it did or not, it must be sustained upon that ground, or it cannot be sustained at all. The facts found by the court, which were held to create the estoppel, are, in brief, that when the defendant Hugh entered into the obligation for his son, he represented to the agent of the plaintiff that he was the owner of the farm on which he and his family resided, and that when he made such representation the defendant Oatharme was present, understood it, knew it was *203made for the purpose of procuring credit with the plaintiff, and failed to inform the agent that she had any title to the premises, but, on the contrary, joined in and assented to such representation, and that she made the same representations at various times to the plaintiff.
If the findings in this behalf were sustained by the proofs, doubtless Mrs. Monahcm would be estopped to assert any title to her husband’s land as against the plaintiff. But the findings are not sustained by the proofs. "We find no evidence whatever that Mrs. Monahan ever said anything to the plaintiff’s agent concerning the title to the land. The only testimony that she knew of the alleged representation of her husband on the subject is that the latter said he was the owner of the land, and that Mrs. Monahcm was there. The substance of the agent’s testimony on the subject is contained in the following extract therefrom: “ I asked him [Hugh] if he was the owner of the land, and he said he was the owner of the 320 acres in question here. That’s all the conversation. I asked him-if he was the owner of the land, and he said he was. Mrs. Monahan was there.” It does not appear that Mrs. Monahcm heard the conversation, or that she was in a position where she might have heard it, or that, if she heard it, she knew the statement was made as an inducement to the plaintiff to accept the obligation of Hugh upon which the judgment was obtained. These are essential requisites to a valid estoppel. Of course, the testimony is entirely insufficient to support the formidable findings of fact out of which the estoppel was raised, and on which alone the judgment rests. It is idle to discuss so plain a proposition. The burden of proving the facts upon which the alleged estoppel is predicated, was upon the plaintiff, and it has failed to make the proof.
It should be further said that the defendant Hugh denied malting such representation; that Mrs. Monahan testified she did not hear him make such representation; and that *204their son and daughter testified that they were present at the conversation in which the same is alleged to have been made, and that nothing of the kind then occurred.
The learned counsel for the plaintiff has cited several cases in this court to the proposition that “ the conveyance from Hugh Monahcm to his wife must be held fraudulent, because the wife had no separate estate, and the transfer does not vest the title in her; ” and he quotes from the opinion by Mr. Justice Taylor in Horton v. Dewey, 53 Wis. 410, the following language: “This court has repeatedly held that in a contest between the creditors of a husband and wife, if the wife claims the ownership of the property by purchase, the burden of proof is upon her to prove, by clear and satisfactory evidence, such purchase, and that the jrar-chase Avas for a valuable consideration paid by her, or by some person for her.”
An examination of the cases in this court which lay down the above rule will show that it has only been applied where either the legal title, as distinguished from the equitable title, was involved, or where the claim of the creditor of the husband accrued before the conveyance to the wife, and it was necessary for her to show that she paid a valuable consideration for the property in order to hold it. This case belongs to neither class. We have here a case in which the husband was free of debt and in a situation to make a valid gift to his wife, and he made the conveyance with an honest intention and purpose. There were good and meritorious considerations for the conveyance, and the case is not one in which the wife must prove that she paid a valuable consideration for the property in order to hold it as against a subsequent creditor of her husband. Hence she is not required to show that she had a separate estate out of which she paid for the land. See Putnam v. Bicknell and Le Saulnier v. Loew, supra.
Other questions were argued by counsel, but it is unnec*205essary to consider them. The only matter litigated in the case was the title of Mrs. Monahan to the land in question, and the judgment is confined to that subject. Holding, as we do, that her title was not successfully assailed, either for fraud or by an estoppel in pais, all other questions become immaterial.
The judgment of 'the circuit court must bo reversed, and the cause will be remanded with directions to that court to dismiss the complaint.
By the Gourt. — It is so ordered.